Exhibit 10.5

 

FIRST AMENDMENT TO

REDEVELOPMENT AGREEMENT

 

THIS FIRST AMENDMENT TO REDEVELOPMENT AGREEMENT (this “First Amendment”) is made
as of October 5, 2004 (the “First Amendment Effective Date”), by and between the
NEW JERSEY SPORTS AND EXPOSITION AUTHORITY, a public body corporate and politic
with corporate succession and having an address at Meadowlands Sports Complex,
50 State Route 120, East Rutherford, New Jersey 07073 (the “Authority”), and
MEADOWLANDS MILLS/MACK-CALI LIMITED PARTNERSHIP, a Delaware limited partnership,
having an address at c/o The Mills Corporation, 1300 Wilson Boulevard,
Suite 400, Arlington, Virginia 22209, and its permitted successors and assigns
(the “Developer”).  The Developer and the Authority are referred to herein
individually as a “Party” and collectively as the “Parties”.

 

W I T N E S S E T H:

 

WHEREAS, the Authority and the Developer are parties to that Redevelopment
Agreement dated as of December 3, 2003 (the “Original Redevelopment Agreement”);
and

 

WHEREAS, the Parties wish to amend the Original Redevelopment Agreement to
modify certain terms and conditions thereof.

 

NOW, THEREFORE, in consideration of the promises and mutual obligations of the
Parties hereto and such other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties intending to be
legally bound, do hereby covenant and agree with each other as follows:

 


SECTION 1.                       DEFINITIONS; EFFECT OF AMENDMENT.


 


(A)                             CAPITALIZED TERMS USED BUT NOT OTHERWISE DEFINED
HEREIN SHALL HAVE THE MEANING GIVEN TO SUCH TERMS IN THE ORIGINAL REDEVELOPMENT
AGREEMENT.


 


(B)                            THIS FIRST AMENDMENT IS AN AMENDMENT TO THE
ORIGINAL REDEVELOPMENT AGREEMENT.  UNLESS THE CONTEXT OF THIS FIRST AMENDMENT
OTHERWISE REQUIRES, THE ORIGINAL REDEVELOPMENT AGREEMENT AND THIS FIRST
AMENDMENT SHALL BE READ TOGETHER AND SHALL HAVE EFFECT AS IF THE PROVISIONS OF
THE ORIGINAL REDEVELOPMENT AGREEMENT AND THIS FIRST AMENDMENT WERE CONTAINED IN
ONE AGREEMENT. IN THE EVENT OF A CONFLICT BETWEEN THE ORIGINAL REDEVELOPMENT
AGREEMENT AND THIS FIRST AMENDMENT, THE FIRST AMENDMENT SHALL CONTROL ABSENT A
MANIFEST INTENT TO THE CONTRARY. AFTER THE FIRST AMENDMENT EFFECTIVE DATE, ALL
REFERENCES IN THE ORIGINAL REDEVELOPMENT AGREEMENT TO THE “ORIGINAL
REDEVELOPMENT AGREEMENT”, “THIS AGREEMENT”, “HERETO”, “HEREOF”, “HEREUNDER” OR
WORDS OF LIKE IMPORT REFERRING TO THE ORIGINAL REDEVELOPMENT AGREEMENT SHALL
MEAN THE ORIGINAL REDEVELOPMENT AGREEMENT AS AMENDED BY THIS FIRST AMENDMENT.

 

--------------------------------------------------------------------------------


 


SECTION 2.                            EMPIRE TRACT; WETLANDS MITIGATION BANK. 
THE UNDERSTANDING OF THE PARTIES WITH RESPECT TO THE EMPIRE TRACT AND THE
WETLANDS MITIGATION BANK IS MEMORIALIZED IN THAT CERTAIN AGREEMENT OF EVEN DATE
BY AND BETWEEN THE AUTHORITY AND THE DEVELOPER, A COPY OF WHICH IS ATTACHED
HERETO AS EXHIBIT ”A” (THE “WMB AGREEMENT”).  FROM AND AFTER THE DATE OF
EXECUTION OF THE WMB AGREEMENT, ALL RIGHTS, DUTIES AND OBLIGATIONS OF THE
DEVELOPER TO THE AUTHORITY RELATING TO THE EMPIRE TRACT AND THE WETLANDS
MITIGATION BANK SHALL BE GOVERNED BY THE TERMS AND CONDITIONS OF THE WMB
AGREEMENT.


 


SECTION 3.                            EXHIBIT H-1; EXISTING SPORTS COMPLEX
AGREEMENTS.


 


(A)                             EXHIBIT ”H-1”.  AS CONTEMPLATED BY
SECTION 3.7(C) OF THE ORIGINAL REDEVELOPMENT AGREEMENT, THE PARTIES ACKNOWLEDGE
AND AGREE THAT EXHIBIT ”B” ATTACHED HERETO SHALL BE EXHIBIT ”H-1”, AND IT IS
FURTHER ACKNOWLEDGED AND AGREED TO BE THE FINAL LIST OF DOCUMENTS AND AGREEMENTS
THAT SHALL CONSTITUTE THE “EXISTING SPORTS COMPLEX AGREEMENTS.”  IT IS
UNDERSTOOD AND AGREED UPON BY THE PARTIES HERETO THAT SUBJECT TO THE TERMS OF
SECTION 3.7(E) OF THE ORIGINAL REDEVELOPMENT AGREEMENT AND SUBJECT TO SECTION 6
BELOW, THAT DEVELOPER RECOGNIZES (I) THOSE EXISTING SPORTS COMPLEX AGREEMENTS
IDENTIFIED ON EXHIBIT ”H-1” AS ITEMS 1-8 (GIANTS, JETS, DEVILS, NETS AND
METROSTARS) (THE “FRANCHISE TEAM AGREEMENTS”); (II) THOSE EXISTING SPORTS
COMPLEX AGREEMENTS IDENTIFIED ON EXHIBIT ”H-1” AS ITEMS 19-21 (INTERSTATE
DEVELOPERS), ITEMS 33-35 (CONTINENTAL AIRLINES), ITEMS 53-54 (PEPSI) AND ITEMS
47-49 (MRS. FIELDS) (THE “VENDOR AGREEMENTS”), AND (III) THE REMAINING EXISTING
SPORTS COMPLEX AGREEMENTS LISTED ON EXHIBIT ”H-1”, SUBJECT TO THE FOLLOWING
TERMS AND CONDITIONS:


 

(A)                              AUTHORITY REPRESENTATION. SECTION 16.2 OF THE
ORIGINAL REDEVELOPMENT AGREEMENT IS AMENDED TO ADD THE FOLLOWING ADDITIONAL
REPRESENTATIONS AND WARRANTIES BY THE AUTHORITY:

 

(VII) EXCEPT FOR THE FRANCHISE TEAM AGREEMENTS, VENDOR AGREEMENTS AND THOSE
AGREEMENTS NOTED IN SECTION 16.2(VIII) BELOW, ALL OF THE REMAINING EXISTING
SPORTS COMPLEX AGREEMENTS LISTED ON EXHIBIT ”H-1” EXPIRE OR TERMINATE BY THEIR
TERMS (WITHOUT FURTHER RIGHTS TO RENEW OR EXTEND) PRIOR TO DECEMBER 20, 2007.

 

(VIII) THOSE ITEMS IDENTIFIED ON EXHIBIT H-1 AS ITEMS 70, 71 AND 73 (ARAMARK);
ITEMS 26 – 27 (HESS), ITEM 59 (STAR LEDGER) AND ITEM 56 (THE RECORD) MAY EXTEND
OR BE EXTENDED BEYOND DECEMBER 20, 2007, BUT (I) DO NOT HAVE A MATERIAL ADVERSE
EFFECT ON THE DEVELOPER OR THE PROJECT, (II) DO NOT RESULT IN AUTHORITY
INTERFERENCE, (III) BREACH THE NON-COMPETITION AND OTHER RESTRICTIVE COVENANTS
PROVIDED IN THIS AGREEMENT AND/OR (IV) DO NOT RESULT IN A BREACH BY THE
AUTHORITY OF THE PROJECT AGREEMENTS.

 

(B)                                CONTINUING COVENANT.  THE FOLLOWING SHALL BE
ADDED TO THE ORIGINAL REDEVELOPMENT AGREEMENT AS THE LAST SENTENCE OF
SECTION 3.7(E): “IN ADDITION TO THE FOREGOING, THE AUTHORITY COVENANTS AND
AGREES TO ADD THE FOLLOWING LANGUAGE TO ANY AMENDMENT, MODIFICATION, EXTENSION,
OR RENEWAL OF ANY EXISTING SPORTS COMPLEX AGREEMENTS AND/OR NEW SPORTS COMPLEX
AGREEMENTS ENTERED INTO FROM AND AFTER THE DATE HEREOF EXCEPT THOSE NEW SPORTS

 

2

--------------------------------------------------------------------------------


 

COMPLEX AGREEMENTS RELATING TO NAMING RIGHTS TO THE ARENA OR EXISTING
ADVERTISING INVENTORY AT THE SPORTS COMPLEX: “NOTWITHSTANDING ANYTHING TO THE
CONTRARY SET FORTH IN THIS [NAME OF CONTRACT, LICENSE, AGREEMENT ETC.] THE
RIGHTS GRANTED TO THE [CONTRACTING PARTY] SHALL NOT EXTEND TO ANY PORTION OF THE
MEADOWLANDS SPORTS COMPLEX LOCATED EAST OF NEW JERSEY ROUTE 120 [OTHER THAN AS
EXPRESSLY PERMITTED UNDER THE ORIGINAL REDEVELOPMENT AGREEMENT WITH RESPECT TO
THE INTERIOR SPACE OF THE ARENA].”

 

(C)                                INDEMNIFICATION. SECTION 17.7 SHALL APPLY TO
THE PROVISIONS OF THIS SECTION 3.

 

(D)                               RECOGNITION AND PRIORITY.  SUBJECT TO THE
FOREGOING AND IN RELIANCE ON SECTION 6 OF THIS FIRST AMENDMENT WITH RESPECT TO
THE FRANCHISE TEAM AGREEMENTS, DEVELOPER REAFFIRMS THAT DEVELOPER RECOGNIZES THE
EXISTING SPORTS COMPLEX AGREEMENTS AND ACKNOWLEDGES THAT, SUBJECT TO THE TERMS
AND CONDITIONS OF THE ORIGINAL REDEVELOPMENT AGREEMENT AS AMENDED HEREBY, THE
RIGHTS GRANTED TO DEVELOPER AND THE OBLIGATIONS ASSUMED BY DEVELOPER ARE IN ALL
RESPECTS SUBORDINATE TO THE RIGHTS AND OBLIGATIONS OF PARTIES TO THE EXISTING
SPORTS COMPLEX AGREEMENTS.

 


SECTION 4.                       DEVELOPMENT RIGHTS FEE.  SECTION 5.2 IS HEREBY
AMENDED AS FOLLOWS:


 


(A)                             SECTION 5.2(A)(I) OF THE ORIGINAL REDEVELOPMENT
AGREEMENT IS AMENDED SO THAT THE PHRASE “ON THE GROUND LEASE CLOSING DATE” IS
DELETED AND THE PHRASE: “DEVELOPMENT RIGHTS FEE FUNDING DATE (AS HEREINAFTER
DEFINED)” IS SUBSTITUTED THEREFOR.


 


(B)                            SECTION 5.2 OF THE ORIGINAL REDEVELOPMENT
AGREEMENT IS HEREBY AMENDED TO ADD A NEW SECTION 5.2 (E) WHICH WILL SUPERCEDE
THE PARTIES’ UNDERSTANDING WITH RESPECT TO THE TIMING FOR THE PAYMENT OF THE
DEVELOPMENT RIGHTS FEE AS WELL AS THE CONDITIONS FOR EXECUTION AND DELIVERY OF
THE GROUND LEASE. NEW SECTION 5.2(E) SHALL BE INSERTED IMMEDIATELY FOLLOWING THE
END OF SECTION 5.2(D) OF THE ORIGINAL REDEVELOPMENT AGREEMENT AS FOLLOWS:


 


SECTION 5.2(E). CERTAIN MODIFICATIONS; DEVELOPMENT RIGHTS FEE FUNDING DATE.


 


(I)                                     AMENDMENTS TO CERTAIN DEFINED TERMS. 
FOR PURPOSES OF THIS AGREEMENT, THE GROUND LEASE CLOSING DATE SHALL BE COMPRISED
OF TWO EVENTS NAMELY, A GROUND LEASE EXECUTION DATE WHICH SHALL OCCUR
CONTEMPORANEOUSLY WITH THE EXECUTION OF THIS FIRST AMENDMENT AND A DEVELOPMENT
RIGHTS FEE FUNDING DATE WHICH THE PARTIES HAVE AGREED SHALL OCCUR ON
DECEMBER 20, 2004, SUBJECT TO ADJUSTMENT AS PROVIDED BELOW (THE “DEVELOPMENT
RIGHTS FEE FUNDING DATE”). THE CONDITIONS PRECEDENT TO THE GROUND LEASE
EXECUTION DATE SHALL BE GOVERNED BY THE TERMS AND CONDITIONS OF SECTION 5.2
(E)(II) BELOW AND DEEMED SATISFIED UPON EXECUTION AND DELIVERY OF THE DOCUMENTS
AND AGREEMENTS IDENTIFIED IN SECTION 5.2(E)(II) BELOW. THE PAYMENT OF THE
DEVELOPMENT RIGHTS FEE SHALL BE GOVERNED BY THE TERMS OF
SECTION 5.2(E)(III) BELOW. THE CONDITIONS PRECEDENT TO THE DEVELOPMENT RIGHTS
FEE FUNDING DATE (INCLUDING WITHOUT LIMITATION, THE MATERIAL CONDITIONS) SHALL
BE GOVERNED BY THE TERMS OF THE ORIGINAL REDEVELOPMENT AGREEMENT, AS AMENDED
HEREBY. AT SUCH TIME AS THE GROUND

 

3

--------------------------------------------------------------------------------


 


LEASE EXECUTION DATE HAS OCCURRED, EXCEPT AS EXPRESSLY MODIFIED BY THE TERMS AND
CONDITIONS OF THIS FIRST AMENDMENT OR THOSE PROJECT AGREEMENTS EXECUTED ON THE
GROUND LEASE EXECUTION DATE, THEREAFTER, THE DEVELOPMENT RIGHTS FEE FUNDING DATE
SHALL BE USED INTERCHANGEABLY WITH THE DEFINED TERMS USED IN THE ORIGINAL
REDEVELOPMENT AGREEMENT FOR THE “GROUND LEASE CLOSING” AND/OR “GROUND LEASE
CLOSING DATE” (HEREINAFTER SOMETIMES COLLECTIVELY, THE “GROUND LEASE CLOSING
DATE”).


 


(II)                                  GROUND LEASE EXECUTION DATE. THE
ADDITIONAL CONDITIONS PRECEDENT TO THE GROUND LEASE EXECUTION DATE SHALL BE THE
FOLLOWING (WHICH WHEN TAKEN TOGETHER WITH THE EXECUTION OF THE GROUND LEASE
SHALL CONSTITUTE SATISFACTION OF THE CONDITIONS PRECEDENT TO THE GROUND LEASE
EXECUTION DATE):


 

(A)                              DELIVERY BY AUTHORITY OF THE FULLY EXECUTED AND
AUTHORIZED SECOND ADDENDUM TO SETTLEMENT AGREEMENT BY AND BETWEEN THE AUTHORITY
AND EAST RUTHERFORD (THE “SECOND ADDENDUM”); AND

 

(B)                                DELIVERY BY AUTHORITY AND DEVELOPER OF THE
FULLY EXECUTED AND AUTHORIZED WMB AGREEMENT.

 

THE AUTHORITY SHALL CONTINUE TO HOLD THE DEPOSIT LETTER OF CREDIT UNTIL THE
DEVELOPMENT RIGHTS FEE FUNDING DATE.

 


(III)                               DEVELOPMENT RIGHTS FEE FUNDING DATE.  ON OR
PRIOR TO THE DEVELOPMENT RIGHTS FEE FUNDING DATE, THE MATERIAL CONDITIONS SHALL
HAVE BEEN SATISFIED, AND THE PARTIES SHALL EXECUTE AND DELIVER THOSE DOCUMENTS
AND AGREEMENTS CONTEMPLATED PURSUANT TO THE APPROVED MASTER PLAN AND THIS
AGREEMENT.  IF PRIOR TO DECEMBER 20, 2004 EITHER AN UNWIND EVENT AND/OR AN
INTERVENING EVENT, AS SUCH TERMS ARE DEFINED IN EXHIBIT ”C” ATTACHED HERETO, HAS
OCCURRED AND/OR IS CONTINUING, THE DEVELOPER SHALL HAVE THE RIGHT TO POSTPONE
THE DEVELOPMENT RIGHTS FEE FUNDING DATE UNTIL THE EARLIER TO OCCUR OF (A) THIRTY
(30) DAYS FOLLOWING FINAL RESOLUTION OF THE UNWIND EVENT OR INTERVENING EVENT,
AS THE CASE MAY, OR (B) SOME EARLIER DATE DESIGNATED BY DEVELOPER UPON THIRTY
(30) DAYS PRIOR WRITTEN NOTICE, BUT IN NO EVENT LATER THAN THE MATERIAL
CONDITIONS TERMINATION DATE (I.E. MARCH 31, 2005).  IF THE DEVELOPMENT RIGHTS
FEE FUNDING DATE HAS NOT OCCURRED AND DEVELOPER HAS COMMENCED CONSTRUCTION
ACTIVITY ON THE PROJECT SITE, THE DEVELOPER SHALL STOP CONSTRUCTION ACTIVITY ON
THE PROJECT SITE DURING THE PERIOD OF ANY POSTPONEMENT (OTHER THAN THAT
REASONABLY NECESSARY TO SECURE THE SITE TO AVOID WASTE OR INJURY). IF AN
INTERVENING EVENT AND/OR UNWIND EVENT EXISTS ON THE MATERIAL CONDITIONS
TERMINATION DATE (MARCH 31, 2005), DEVELOPER SHALL HAVE THE RIGHT TO EITHER (X)
EXERCISE THE UNWIND RIGHTS DESCRIBED IN SECTION 5.5 HEREINBELOW OR (Y) PROCEED
TO THE DEVELOPMENT RIGHTS FEE FUNDING DATE, SUBJECT TO THE DEVELOPMENT RIGHTS
FUNDING DATE REQUIREMENTS PROVIDED HEREIN, BUT RESERVING DEVELOPER’S RIGHTS TO
EXERCISE UNWIND RIGHTS AT ANY TIME THEREAFTER THROUGH THE FINAL UNWIND DATE (AS
DEFINED BELOW) OR EXTEND THE SUBSEQUENT TRANCHE DATES AS PROVIDED HEREINBELOW.
THE PERIOD OF ANY

 

4

--------------------------------------------------------------------------------


 


POSTPONEMENT OF THE DEVELOPMENT RIGHTS FEE FUNDING DATE SHALL ADJUST ALL DATES
PROVIDED HEREIN DAY-FOR-DAY INCLUDING BUT NOT LIMITED TO THE SUBSEQUENT TRANCHE
PAYMENT DATES AND FINAL UNWIND DATE DESCRIBED BELOW.


 


ON THE DEVELOPMENT RIGHTS FEE FUNDING DATE, THE DEVELOPMENT RIGHTS FEE SHALL BE
PAID BY DEVELOPER IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT; PROVIDED,
HOWEVER, THAT IN THE EVENT THAT (A) THE PROJECT LITIGATION AS DESCRIBED ON
EXHIBIT ”D” ATTACHED HERETO SHALL NOT HAVE BEEN SETTLED OR OTHERWISE RESOLVED TO
THE SATISFACTION OF THE DEVELOPER OR (B) ALL OF THE DEVELOPMENT APPROVALS SHALL
NOT HAVE BEEN ISSUED BY THE APPLICABLE GOVERNMENTAL BODY ON OR PRIOR TO THE
DEVELOPMENT RIGHTS FEE FUNDING DATE, THE DEVELOPER MAY AT THE ELECTION OF
DEVELOPER DEPOSIT THE ENTIRE DEVELOPMENT RIGHTS FEE INTO ESCROW AS PROVIDED
HEREINBELOW.  IN THE EVENT THAT DEVELOPER ELECTS TO DEPOSIT THE DEVELOPMENT
RIGHTS FEE INTO ESCROW, THE DEVELOPMENT RIGHTS FEE SHALL BE MAINTAINED AND
DISBURSED AS FOLLOWS:


 

(A)                              ON THE DEVELOPMENT RIGHTS FEE FUNDING DATE,
DEVELOPER SHALL (1) DEPOSIT THE FULL DEVELOPMENT RIGHTS FEE IN IMMEDIATELY
AVAILABLE FUNDS INTO ESCROW PURSUANT TO A COMMERCIALLY REASONABLE AND CUSTOMARY
ESCROW AGREEMENT PREPARED BY THE TITLE COMPANY AND MUTUALLY SATISFACTORY TO THE
PARTIES (THE “FEE ESCROW”), (2) AUTHORIZE RELEASE FROM THE FEE ESCROW A PAYMENT
TO THE AUTHORITY IN AN AMOUNT EQUAL TO THE MONIES THAT THE AUTHORITY SHALL
BECOME OBLIGATED TO PAY BY REASON OF ANY REQUIRED REDEMPTION OR DEFEASANCE OF
BONDS, NOTES OR OTHER OBLIGATIONS OF THE AUTHORITY UNDER APPLICABLE FEDERAL TAX
LAW AS DETERMINED BY BOND COUNSEL TO THE AUTHORITY AND EVIDENCED TO DEVELOPER,
AND, IN THE CASE OF THE AUTHORITY’S STATE CONTRACT BONDS, 2002 SERIES B-1 AND
B-2, THE TERMINATION OF A PRO-RATA PORTION OF THE AUTHORITY’S INTEREST RATE
EXCHANGE AGREEMENT WITH MERRILL LYNCH CAPITAL SERVICES, INC., RESULTING FROM THE
EXECUTION AND DELIVERY OF THE COMPONENT LEASES CURRENTLY ESTIMATED TO BE
APPROXIMATELY THIRTY SIX MILLION DOLLARS ($36,000,000) BASED ON CURRENT INTEREST
RATES AS OF OCTOBER 1, 2004 (THE “DEFEASANCE PAYMENT”); AND (3) AUTHORIZE THE
RELEASE FROM THE FEE ESCROW A PAYMENT IN THE AMOUNT OF TWENTY SIX MILLION EIGHT
HUNDRED THOUSAND DOLLARS ($26,800,000)(THE “WMB PAYMENT”).  ON THE DEVELOPMENT
RIGHTS FEE FUNDING DATE, THE AUTHORITY SHALL (X) MAKE PAYMENT TO THE DEVELOPER
IN THE AMOUNT PROVIDED IN THE WMB AGREEMENT, SUBJECT TO THE DEVELOPER’S
CONCURRENT PERFORMANCE OF ITS OBLIGATIONS UNDER THE WMB AGREEMENT; (Y) DEFEASE
BONDS IN AN AMOUNT EQUAL TO THE DEFEASANCE PAYMENT, AND (Z) RETURN THE DEPOSIT
LETTER OF CREDIT TO THE DEVELOPER.  THE BALANCE REMAINING IN THE FEE ESCROW
FOLLOWING THE DISBURSEMENT OF THE DEFEASANCE PAYMENT AND THE WMB PAYMENT (THE
DEFEASANCE PAYMENT AND THE WMB PAYMENT, COLLECTIVELY, THE “FIRST TRANCHE
PAYMENT”) SHALL BE DISBURSED SUBJECT TO THE TERMS AND CONDITIONS HEREOF IN THREE
(3) EQUAL INSTALLMENTS (TOGETHER WITH INTEREST EARNED THEREON THROUGH THE DATE
OF THE APPLICABLE TRANCHE PAYMENT) WHICH SHALL EACH BE REFERRED TO HEREIN AS A
“TRANCHE PAYMENT”.

 

(B)                                NINETY (90) DAYS AFTER THE DEVELOPMENT RIGHTS
FEE

 

5

--------------------------------------------------------------------------------


 

FUNDING DATE (AS SAME MAY HAVE BEEN ADJUSTED AS PROVIDED HEREIN) (THE “SECOND
TRANCHE DATE”), DEVELOPER SHALL AUTHORIZE RELEASE FROM THE FEE ESCROW TO THE
AUTHORITY A SECOND TRANCHE PAYMENT. IF AN UNWIND EVENT OR INTERVENING EVENT
EXISTS ON THE SECOND TRANCHE DATE, DEVELOPER SHALL HAVE THE RIGHT TO POSTPONE
THE SECOND TRANCHE DATE UNTIL THE EARLIER TO OCCUR OF (1) FINAL RESOLUTION OF
THE UNWIND EVENT OR INTERVENING EVENT, AS THE CASE MAY, OR (2) NINETY (90) DAYS
FROM THE SECOND TRANCHE DATE. IF DEVELOPER ELECTS TO POSTPONE THE SECOND TRANCHE
DATE, THE DEVELOPER SHALL STOP CONSTRUCTION ACTIVITY DURING THE PERIOD OF ANY
POSTPONEMENT (OTHER THAN THAT COMMERCIALLY NECESSARY TO SECURE THE SITE TO AVOID
WASTE OR INJURY). IF THE INTERVENING EVENT AND/OR UNWIND EVENT HAS NOT BEEN
RESOLVED WITHIN SAID 90-DAY PERIOD, DEVELOPER SHALL HAVE THE RIGHT TO EXERCISE
THE UNWIND RIGHTS DESCRIBED BELOW IN SECTION 5.5 HEREINBELOW OR PROCEED WITH THE
RELEASE OF THE SECOND TRANCHE, RESERVING DEVELOPER’S RIGHTS TO EXERCISE UNWIND
RIGHTS AT ANY TIME THEREAFTER THROUGH THE DATE OF THE FINAL UNWIND DATE DEFINED
BELOW. AS PROVIDED ABOVE, THE PERIOD OF ANY POSTPONEMENT OF THE GROUND LEASE
CLOSING DATE SHALL ADJUST ALL CONTRACTUAL DATES DAY FOR DAY INCLUDING BUT NOT
LIMITED TO THE SUBSEQUENT TRANCHE PAYMENT DATES DESCRIBED BELOW AND THE FINAL
UNWIND DATE.

 

(C)                                NINETY (90) DAYS AFTER THE SECOND TRANCHE
DATE AS THE SAME MAY HAVE BEEN ADJUSTED (THE “THIRD TRANCHE DATE”), DEVELOPER
SHALL AUTHORIZE RELEASE FROM THE FEE ESCROW TO THE AUTHORITY A THIRD TRANCHE
PAYMENT.  IF AN UNWIND EVENT AND/OR INTERVENING EVENT EXISTS ON THE THIRD
TRANCHE DATE, DEVELOPER SHALL HAVE THE SAME RIGHTS AND OBLIGATIONS DESCRIBED
ABOVE APPLICABLE TO THE SECOND TRANCHE PAYMENT AND SECOND TRANCHE DATE.

 

(D)                               NINETY (90) DAYS AFTER THE THIRD TRANCHE DATE
AS MAY HAVE BEEN ADJUSTED (“FINAL TRANCHE DATE”), DEVELOPER SHALL AUTHORIZE
RELEASE FROM THE FEE ESCROW TO THE AUTHORITY THE FINAL TRANCHE PAYMENT, TOGETHER
WITH ANY ACCRUED BUT UNPAID INTEREST IN THE FEE ESCROW.  IF AN UNWIND EVENT
AND/OR INTERVENING EVENT EXISTS ON THE FINAL TRANCHE DATE, DEVELOPER SHALL HAVE
THE SAME RIGHTS AND OBLIGATIONS NOTED ABOVE APPLICABLE TO THE SECOND TRANCHE
PAYMENT AND THIRD TRANCHE PAYMENT AND SECOND TRANCHE DATE AND THIRD TRANCHE
DATE.

 

(E)                                 Notwithstanding anything to the contrary in
this Section 5.2(e), after the First Amendment Effective Date, upon the
occurrence of an Unwind Event, Developer shall have the right at any time
thereafter through the Final Unwind Date (as defined in Section 5.5 below) to
exercise the Unwind Rights in accordance with Section 5.5 below.

 


(IV)                              EXCEPT TO THE EXTENT EXPRESSLY PROVIDED IN
THIS SECTION 5.2(E), THE TIMES FOR PERFORMANCE PROVIDED IN THIS
SECTION 5.2(E) SHALL NOT BE SUBJECT TO EXTENSION BY REASON OF THE OCCURRENCE OF
THOSE EVENTS DESCRIBED IN SUBSECTIONS (III), (IV) AND (VI) IN THE DEFINITION OF
“FORCE MAJEURE EVENTS” PROVIDED HEREIN.

 

6

--------------------------------------------------------------------------------


 


SECTION 5.                       UNWIND RIGHT. ARTICLE 5 IS FURTHER AMENDED TO
ADD A NEW SECTION 5.5 AS FOLLOWS:


 

Section 5.5 Unwind Right.  (a)  The Authority and Developer have agreed that
that Developer shall have the right to “unwind” the transaction and terminate
the Ground Lease and the then current Project Agreements (collectively, the
“Unwind Rights”) in accordance with Section 5.2(e) within twelve (12) months
from the Development Rights Fee Funding Date (“Final Unwind Date”).  Developer
shall exercise these Unwind Rights pursuant to a written notice to the Authority
delivered on or before the Final Unwind Date. In addition, the Authority and
Developer agree that if an Unwind Event occurs and/or is continuing beyond the
Final Unwind Date, the Developer shall have the rights set forth in
Section 5.5(e) hereinbelow, but shall have no right to a refund or disgorgement
of the Development Rights Fee.  Except as provided in Section 5.5(e), Developer
shall not have the right to exercise the Unwind Rights after the Final Unwind
Date.

 


(B)                                 IF THE DEVELOPER TIMELY ELECTS TO EXERCISE
THE UNWIND RIGHTS PRIOR TO THE FINAL UNWIND DATE:


 


(I)                                     AUTHORITY SHALL PAY TO DEVELOPER AN
AMOUNT EQUAL TO THE DEVELOPMENT RIGHTS FEE (“UNWIND PAYMENT”).  THE AUTHORITY
SHALL BE ENTITLED TO A CREDIT AGAINST THE UNWIND PAYMENT IN THE AMOUNT OF
$26,800,000 TO THE EXTENT PAID TO THE DEVELOPER PURSUANT TO THE WMB AGREEMENT.
THE AUTHORITY SHALL BE OBLIGATED TO MAKE THE UNWIND PAYMENT WITHIN NINETY (90)
DAYS AFTER DELIVERY OF THE NOTICE FROM DEVELOPER EXERCISING THE UNWIND RIGHTS
(THE “OUTSIDE PAYMENT DATE”). THE OBLIGATION OF THE AUTHORITY TO MAKE THE UNWIND
PAYMENT ON THE OUTSIDE PAYMENT DATE MAY BE TOLLED FOR THE PERIOD REASONABLY
NECESSARY TO IMPLEMENT (AND CONDITIONED UPON THE AUTHORITY’S PARTICIPATION IN)
THE PROVISIONS OF SECTION 5.5(E) BUT IN NO EVENT LONGER THAN 180 DAYS FROM THE
DATE OF DELIVERY OF THE NOTICE FROM DEVELOPER EXERCISING THE UNWIND RIGHTS.


 


(II)                                  ONCE CONVEYED TO THE TRUST (AS DEFINED IN
THE WMB AGREEMENT), NEITHER THE AUTHORITY NOR THE DEVELOPER SHALL HAVE THE RIGHT
TO TERMINATE OR UNWIND THE TRANSACTION RELATED TO THE EMPIRE TRACT AND THE WMB
AGREEMENT. ONCE CONVEYED TO THE TRUST, THE DEVELOPER SHALL HAVE NO FURTHER
RIGHTS, DUTIES OR OBLIGATIONS TO THE AUTHORITY RELATING TO THE EMPIRE TRACT
EXCEPT AS EXPRESSLY STATED IN THE WMB AGREEMENT.


 


(III)                               EXCEPT FOR THOSE DUTIES AND OBLIGATIONS
EXPRESSLY STATED TO SURVIVE THE TERMINATION OF THE REDEVELOPMENT AGREEMENT
AND/OR THE PROJECT AGREEMENTS, DEVELOPER SHALL HAVE NO FURTHER DUTIES OR
OBLIGATIONS TO THE AUTHORITY WITH RESPECT TO THE PROJECT SITE AND/OR UNDER THE
PROJECT AGREEMENTS UNLESS AND UNTIL THERE IS AN AGREEMENT ACCEPTED BY THE
PARTIES ARISING OUT OF SECTION 5.5(E); PROVIDED, HOWEVER, THAT DEVELOPER SHALL
HAVE THE OBLIGATION PRIOR TO TERMINATING THE GROUND LEASE AND THE PROJECT
AGREEMENTS THEN IN EFFECT TO TAKE

 

7

--------------------------------------------------------------------------------


 


SUCH COMMERCIALLY REASONABLY ACTIONS AS MAY BE REQUIRED TO (1) SECURE THE
PROJECT SITE FOR SAFETY, (2) REPAIR ANY DAMAGE CAUSED BY DEVELOPER WITH RESPECT
TO ROADS WITHIN THE MEADOWLANDS SPORTS COMPLEX OR THE EXISTING PUBLIC ROADS SUCH
THAT THE ROADS ARE IN SUBSTANTIALLY SIMILAR CONDITION AS EXISTED IMMEDIATELY
PRIOR TO COMMENCEMENT OF SUCH CONSTRUCTION ACTIVITY BY DEVELOPER AND (3) EXCEPT
TO THE EXTENT DEVELOPER ELECTS TO CONSTRUCT THE GARAGES AS PROVIDED IN
SECTION 5.5(D) HEREOF, REPAIR ANY DAMAGE CAUSED BY DEVELOPER WITH RESPECT TO
SURFACE PARKING AREAS WITHIN THE MEADOWLANDS SPORTS COMPLEX SUCH THAT THE
SURFACE PARKING AREAS ARE IN A CONDITION TO ACCOMMODATE 4,000 PARKING SPACES ON
THE PROJECT SITE.


 


(C)                                  THE AUTHORITY’S OBLIGATION TO MAKE THE
UNWIND PAYMENT SHALL BE SECURED BY THE FOLLOWING AND AUTHORITY SHALL TAKE SUCH
ACTION AS DEVELOPER MAY REASONABLY REQUEST TO EVIDENCE OR EFFECT AUTHORITY’S
OBLIGATIONS UNDER THIS SECTION 5.5(C):


 


(I)                                     ANY FUNDS REMAINING IN THE FEE ESCROW AT
THE TIME THE DEVELOPER EXERCISES THE UNWIND RIGHTS SHALL BE PAID TO THE
DEVELOPER AS A CREDIT AGAINST THE UNWIND PAYMENT OBLIGATION (INTEREST REMAINING
IN THE FEE ESCROW SHALL BE PAYABLE TO DEVELOPER AND SHALL NOT BE APPLIED AS A
CREDIT AGAINST THE AUTHORITY’S OBLIGATION TO MAKE THE UNWIND PAYMENT TO
DEVELOPER).


 


(II)                                  IF THE AUTHORITY FAILS TO MAKE THE UNWIND
PAYMENT BY THE OUTSIDE PAYMENT DATE (SUBJECT TO TOLLING AS AFORESAID), THE
AUTHORITY SHALL PAY TO DEVELOPER INTEREST ON THE UNPAID PORTION OF THE UNWIND
PAYMENT AT THE RATE OF 3% ABOVE THE “PRIME RATE” AS PUBLISHED IN THE WALL STREET
JOURNAL COMMENCING ON THE OUTSIDE PAYMENT DATE UNTIL THE UNPAID PORTION OF THE
UNWIND PAYMENT IS PAID IN FULL.


 


(III)                               THE DEVELOPER SHALL NOT BE REQUIRED OR
OBLIGATED TO EXECUTE A RELEASE ANY RECORDED MEMORANDUM OF GROUND LEASE OR ANY
RECORDED DOCUMENT MEMORIALIZING ANY OF THE RIGHTS OF FIRST REFUSAL AND/OR RIGHTS
OF FIRST OFFER GRANTED TO DEVELOPER OR ANY TENANT UNDER A COMPONENT LEASE
PURSUANT TO THE TERMS OF THE REDEVELOPMENT AGREEMENT UNTIL THE UNWIND PAYMENT IS
MADE. AUTHORITY’S OBLIGATIONS UNDER THE GROUND LEASE AND THEN CURRENT PROJECT
AGREEMENTS SHALL NOT BE RELEASED OR TERMINATED (NOTWITHSTANDING DEVELOPER’S
RELEASE OF ALL DUTIES AND OBLIGATIONS THEREUNDER) UNTIL THE UNWIND PAYMENT IS
MADE TO DEVELOPER.  UPON FULL PAYMENT OF THE UNWIND PAYMENT, THE AUTHORITY AND
DEVELOPER SHALL, SUBJECT TO SECTION 5.5(E), EXECUTE CUSTOMARY RELEASES OF EACH
OTHER WITH RESPECT TO THE GROUND LEASE AND THE CURRENT PROJECT AGREEMENTS.


 


(IV)                              A CONTRACTUAL COMMITMENT EVIDENCED HEREBY THAT
DEVELOPER SHALL BE REPAID THE UNWIND PAYMENT AND/OR GARAGE PAYMENT ON A PRIORITY
BASIS FROM ANY CONSIDERATION RECEIVED BY THE AUTHORITY FROM THE FUTURE
DEVELOPMENT OF THE PROJECT SITE OR BOND PROCEEDS ARISING FROM A FUTURE BOND
ISSUANCE.

 

8

--------------------------------------------------------------------------------


 


(V)                                 ALL REVENUE FROM THE GARAGES (AS DEFINED
BELOW) SHALL BE COLLECTED BY AUTHORITY AND PAID TO THE DEVELOPER ON A PRIORITY
BASIS TO REPAY THE UNWIND PAYMENT.  FOR PURPOSES HEREOF, “PRIORITY BASIS” SHALL
MEAN THAT ALL REVENUE SHALL BE PAID TO DEVELOPER WITH A DEDUCTION FROM SUCH
REVENUE ONLY OF THE AMOUNTS OWED UNDER THE FRANCHISE TEAM AGREEMENTS, REASONABLE
MARKET OPERATING EXPENSES AND A REASONABLE MARKET MANAGEMENT FEE.


 


(VI)                              THE AUTHORITY SHALL NEGOTIATE EXCLUSIVELY AND
IN GOOD FAITH WITH THE DEVELOPER WITH RESPECT TO THE PROPOSAL DESCRIBED IN
SECTION 5.5(E) BELOW.


 


(D)                                 IN THE EVENT THAT, AT THE TIME THE DEVELOPER
EXERCISES THE UNWIND RIGHTS, THE STRUCTURED PARKING FACILITIES THAT ARE APPROVED
TO BE CONSTRUCTED ON THE PROJECT SITE (COLLECTIVELY, THE “GARAGES”) ARE NOT
OTHERWISE COMPLETE, THE DEVELOPER SHALL HAVE THE RIGHT TO COMPLETE AND PLACE
INTO SERVICE ALL OR ANY ARCHITECTURALLY FUNCTIONALLY COMPLETE PORTION OF THE
GARAGES IN ACCORDANCE WITH THE THEN-EXISTING PROJECT AGREEMENTS.  IN ADDITION TO
AND AFTER THE PAYMENT OF THE UNWIND PAYMENT, PROVIDED THAT DEVELOPER HAS
COMPLETED THE GARAGES, THE AUTHORITY SHALL BE OBLIGATED TO REIMBURSE DEVELOPER
FOR THE HARD COSTS OF CONSTRUCTING THE GARAGES IN AN AMOUNT NOT TO EXCEED FIFTY
MILLION DOLLARS ($50,000,000.00) (THE “GARAGE PAYMENT”).  IF THE DEVELOPER
COMPLETES THE GARAGES, ALL REVENUE GENERATED FROM THE GARAGES SHALL FIRST BE
SECURITY FOR THE UNWIND PAYMENT, AND BE PAID TO DEVELOPER ON A PRIORITY BASIS
PURSUANT TO SECTION 5.5(C)(V) ABOVE, AND THEN SHALL BE APPLIED TO THE GARAGE
PAYMENT, ALSO ON A PRIORITY BASIS PURSUANT TO SECTIONS 5.5(C)(IV) AND
(V) ABOVE.  THE LIABILITY FOR THE GARAGE PAYMENT SHALL BE PAYABLE SOLELY AS
DESCRIBED IN THE PRECEDING SENTENCE.


 


(E)                                  IF THE DEVELOPER ELECTS TO EXERCISE THE
UNWIND RIGHTS AT OR PRIOR TO THE FINAL UNWIND DATE OR IN THE EVENT THAT AN
UNWIND EVENT OCCURS AFTER THE FINAL UNWIND DATE, THE PARTIES AGREE THAT IT IS IN
THEIR MUTUAL BEST INTEREST TO WORK TOGETHER IN A COOPERATIVE SPIRIT IN AN
ATTEMPT TO SALVAGE AN ECONOMICALLY VIABLE PROJECT. THEREFORE, IF DEVELOPER
EXERCISES THE UNWIND RIGHTS BY WRITTEN NOTICE TO THE AUTHORITY, THE PARTIES
AGREE WITHIN THIRTY (30) DAYS THEREAFTER TO JOINTLY APPOINT AND RETAIN AN
INVESTMENT BANKING FIRM OF A TYPE SIMILAR TO GOLDMAN SACHS, LEHMAN BROTHERS OR
MORGAN STANLEY AND HAVE SUCH INVESTMENT FIRM PREPARE A PROGRAM PROPOSAL WHICH
ATTEMPTS TO COMPREHENSIVELY MAXIMIZE IN A COMMERCIALLY REASONABLE AND
RESPONSIBLE MANNER THE INTERESTS OF THE DEVELOPER AND AUTHORITY AND PRESERVE THE
ECONOMIC VIABILITY OF THE PROJECT SITE UNDER THE GROUND LEASE TAKING INTO
CONSIDERATION THE (I) MANDATE OF THE AUTHORITY ENABLING LEGISLATION, (II) NATURE
OF THE UNWIND EVENT, (III) CONTEMPLATED SCOPE AND INTENT OF THE PROJECT TO BE
DEVELOPED UNDER THE PROJECT AGREEMENTS, (IV) SECOND ADDENDUM, (V) FRANCHISE TEAM
AGREEMENTS, AND (VI) CONCEPTS AND INTENT OF THE EXISTING PROJECT AGREEMENTS
INCLUDING BUT NOT LIMITED TO THE “CLAW-BACK” PROVISIONS OF THE ORIGINAL
REDEVELOPMENT AGREEMENT, (VII) ECONOMIC PARAMETERS BASED ON MARKET CONDITIONS
INCLUDING BUT NOT LIMITED TO APPROPRIATE ADJUSTMENT IN DEVELOPMENT RIGHTS FEE
PAYMENTS, AND (VII) APPLICABLE LEGAL REQUIREMENTS (COLLECTIVELY, THE
“PROPOSAL”). UPON PRESENTATION OF THE PROPOSAL, THE PARTIES SHALL

 

9

--------------------------------------------------------------------------------


 


NEGOTIATE IN GOOD FAITH SUCH MODIFICATIONS TO THE PROJECT AGREEMENTS AS MAY BE
REASONABLY NECESSARY TO IMPLEMENT THE RECOMMENDATIONS SET FORTH IN THE PROPOSAL.
IF THE PARTIES ARE UNABLE TO REACH A MUTUALLY SATISFACTORY AGREEMENT WITHIN 180
DAYS AFTER SUBMISSION OF THE PROPOSAL, THEN IN THAT EVENT (I) IF THE UNWIND
EVENT HAS OCCURRED PRIOR TO THE FINAL UNWIND DATE, DEVELOPER SHALL HAVE THE
RIGHT TO EXERCISE THE UNWIND RIGHTS (RECOGNIZING THAT THE PROCESS OUTLINED ABOVE
SHALL CAUSE A TOLLING OF THE FINAL UNWIND DATE AND THE OUTSIDE PAYMENT DATE
UNTIL THE END OF THE 180-DAY PERIOD SPECIFIED IN SECTION 5.5(B)(I) HEREOF), OR
(II) IF THE UNWIND EVENT HAS OCCURRED AFTER THE FINAL UNWIND DATE, THE
DEVELOPER’S REMEDIES SHALL BE THOSE PROVIDED IN THE PROJECT AGREEMENTS TOGETHER
WITH AUTHORITY’S AGREEMENT TO COOPERATE IN GOOD FAITH TO MINIMIZE AND MITIGATE
TO THE EXTENT COMMERCIALLY AND LEGALLY PRACTICABLE THE IMPACTS ON THE DEVELOPER
CAUSED BY THE UNWIND EVENT. IN THE EVENT THAT THE PARTIES ARE UNABLE TO AGREE ON
AN INVESTMENT FIRM WITHIN SAID THIRTY (30) DAY PERIOD, THE PARTIES AGREE TO
ARBITRATE THE SELECTION IN ACCORDANCE WITH THE PROVISIONS OF THE REDEVELOPMENT
AGREEMENT.


 


SECTION 6.                       FRANCHISE TEAM INDEMNITY; AUTHORITY
INDEMNIFICATION.  (A) INDEMNIFICATION BY AUTHORITY.  AUTHORITY COVENANTS AND
AGREES TO INDEMNIFY, PROTECT, DEFEND, AND HOLD THE DEVELOPER INDEMNIFIED PARTIES
(WHICH SHALL ALSO INCLUDE ANY COMPONENT ENTITY WHICH HAS EXECUTED A COMPONENT
LEASE AND COMPONENT AGREEMENT) HARMLESS FROM AND AGAINST ALL DIRECT AND ACTUAL
(BUT NOT ARISING OUT OF THE NEGLIGENCE OR MISCONDUCT OF THE DEVELOPER OR ANY
DEVELOPER INDEMNIFIED PARTY), LIABILITY, LOSSES, DAMAGES, DEMANDS, COSTS,
CLAIMS, ACTIONS OR EXPENSES (INCLUDING ATTORNEYS’ FEES AND COURT COSTS) ARISING
OUT OF, DIRECTLY RESULTING FROM THE FRANCHISE TEAM AGREEMENTS (EACH, A “TEAM
INDEMNIFIED CLAIM”); PROVIDED HOWEVER THAT A TEAM INDEMNIFIED CLAIM SHALL IN NO
EVENT INCLUDE ANY LOSS, COST, DAMAGE, EXPENSE OR CLAIM ARISING FROM THE FAILURE
OF ANY DEVELOPER INDEMNIFIED PARTY TO COMPLY WITH THE APPROVED MASTER PLAN OR
ANY SCOPE OF WORK APPROVED BY THE AUTHORITY PURSUANT TO THE PROJECT AGREEMENTS
OR (B) ANY CLAIM THAT WOULD OTHERWISE CONSTITUTE A TEAM INDEMNIFIED CLAIM
FOLLOWING THE DEVELOPER OR ANY COMPONENT ENTITY (BUT ONLY AS TO SUCH COMPONENT)
ENTERING INTO A COOPERATION AGREEMENT OR OTHER WRITTEN ARRANGEMENT PURSUANT TO
WHICH A SPORTS COMPLEX TENANT AGREES TO COOPERATE WITH THE DEVELOPMENT OF THE
PROJECT.


 


(B)                            IMPLEMENTATION OF AUTHORITY INDEMNIFICATION
OBLIGATIONS.  IN ANY SITUATION IN WHICH THE DEVELOPER INDEMNIFIED PARTIES ARE
ENTITLED TO RECEIVE AND DESIRE DEFENSE AND/OR INDEMNIFICATION BY THE AUTHORITY
FOR A TEAM INDEMNIFIED CLAIM, THE DEVELOPER INDEMNIFIED PARTIES SHALL GIVE
PROMPT NOTICE OF SUCH AUTHORITY INDEMNIFIED CLAIM TO AUTHORITY.  FAILURE TO GIVE
PROMPT NOTICE TO AUTHORITY SHALL NOT RELIEVE THE AUTHORITY OF ANY LIABILITY TO
INDEMNIFY THE DEVELOPER INDEMNIFIED PARTIES, UNLESS SUCH FAILURE TO GIVE PROMPT
NOTICE MATERIALLY IMPAIRS AUTHORITY’S ABILITY TO DEFEND.  UPON RECEIPT OF SUCH
NOTICE, THE AUTHORITY SHALL RESIST AND DEFEND ANY ACTION OR PROCEEDING ARISING
OUT OF ANY DEVELOPER INDEMNIFIED CLAIM ON BEHALF OF THE DEVELOPER INDEMNIFIED
PARTIES, INCLUDING THE EMPLOYMENT OF COUNSEL REASONABLY ACCEPTABLE TO THE
DEVELOPER INDEMNIFIED PARTIES, THE PAYMENT OF ALL EXPENSES AND THE RIGHT TO
NEGOTIATE AND CONSENT TO SETTLEMENT OF ANY TEAM INDEMNIFIED CLAIM.  ALL OF THE
DEVELOPER INDEMNIFIED PARTIES SHALL HAVE THE RIGHT TO EMPLOY SEPARATE COUNSEL IN
ANY ACTION ARISING OUT OF ANY DEVELOPER INDEMNIFIED CLAIM AND TO PARTICIPATE IN
THE DEFENSE THEREOF, BUT THE FEES AND EXPENSES OF SUCH

 

10

--------------------------------------------------------------------------------


 


SEPARATE COUNSEL SHALL BE AT THE EXPENSE OF THE INDEMNIFIED PARTY UNLESS THE
EMPLOYMENT OF SUCH COUNSEL IS SPECIFICALLY AUTHORIZED BY THE AUTHORITY, WHICH
AUTHORIZATION SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED.  THE AUTHORITY
SHALL NOT BE LIABLE FOR ANY SETTLEMENT OF ANY SUCH ACTION EFFECTED WITHOUT ITS
CONSENT, BUT IF SETTLED WITH THE CONSENT OF AUTHORITY OR IF THERE IS A FINAL
JUDGMENT AGAINST AUTHORITY OR ANY DEVELOPER INDEMNIFIED PARTY IN ANY SUCH
ACTION, AUTHORITY AGREES TO DEFEND, INDEMNIFY AND HOLD HARMLESS THE DEVELOPER
INDEMNIFIED PARTIES FROM AND AGAINST ANY LOSS OR LIABILITY BY REASON OF SUCH
SETTLEMENT OR JUDGMENT OF A TEAM INDEMNIFIED CLAIM.


 


(C)                             SURVIVAL.  THIS INDEMNITY BY THE AUTHORITY SHALL
SURVIVE THE EXPIRATION OR TERMINATION OF THIS AGREEMENT AND COMPLETION OF THE
PROJECT.


 


SECTION 7.                       ADDITIONAL COMPONENTS AND ALLOCATIONS.


 


(A)                             THE BASEBALL STADIUM SHALL BE DEEMED TO BE AN
ADDITIONAL COMPONENT (THE “BASEBALL STADIUM COMPONENT”) AND SUBJECT TO THE
PROVISIONS OF THE ORIGINAL REDEVELOPMENT AGREEMENT RELATING TO COMPONENTS.  THE
BASEBALL STADIUM COMPONENT IS SHOWN ON EXHIBIT ”E-1” ATTACHED HERETO.


 


(B)                            THE OFFICE COMPONENT SHALL BE DEEMED TO
CONSTITUTE TWO SEPARATE COMPONENTS: THE A-B OFFICE COMPONENT AND THE C-D OFFICE
COMPONENT AS SHOWN ON EXHIBIT ”E-2” ATTACHED HERETO.


 


(C)                             IN FURTHERANCE OF THE PROVISIONS OF SECTIONS
5.2(D)(II) AND 5.3(C) OF THE ORIGINAL REDEVELOPMENT AGREEMENT, AUTHORITY AGREES
THAT THE OBLIGATION TO PAY GROUND RENT AND DEVELOPER PILOT PAYMENTS MAY BE
ALLOCATED AMONG THE FOLLOWING COMPONENTS IN THE FOLLOWING PERCENTAGES AT SUCH
TIME AS THE CORRESPONDING COMPONENT LEASES ARE ENTERED INTO, WITH SUCH
OBLIGATION NOT TO BE TRANSFERRED TO ANY COMPONENT PARTS OR COMPONENT ENTITIES,
EXCEPT AS EXPRESSLY SET FORTH HEREINBELOW:


 

Hotel Component – 5.30%

A-B Office Component – 13.35%

C-D Office Component – 13.35%

Entertainment/Retail Component - 63.25%

Baseball Component - 4.75%

 

In the event that the A-B Office Component and/or C-D Office Component are
divided into additional Components pursuant to the Declaration (i.e., separate A
and B Components and/or C and D Components), the obligation set forth above for
each Office Component may be divided into approximately equal shares between the
two new constituent Components.  The Authority further acknowledges that the
Entertainment/Retail Component may be further subdivided into the “ERC Main
Site” and “ERC Parking Site” to segregate the parking facilities in the
Entertainment/Retail Component from other operating facilities pursuant to terms
to be agreed by the Parties in the Project Agreements.

 


(D)                            DEVELOPER ACKNOWLEDGES AND AGREES THAT EXCEPT AS
SET FORTH ABOVE DEVELOPER

 

11

--------------------------------------------------------------------------------


 


SHALL HAVE NO FURTHER RIGHT TO SEGREGATE THE PROJECT SITE INTO COMPONENT PARTS
OR COMPONENT INTERESTS, EXCEPT IN CONNECTION WITH A REQUEST FOR A MODIFICATION
TO THE APPROVED MASTER PLAN AS PROVIDED IN THE REDEVELOPMENT AGREEMENT.


 


SECTION 8.                       BOROUGH ESCROW.


 


(A)                             ON OR ABOUT THE DATE HEREOF, BOROUGH AND
AUTHORITY HAVE ENTERED INTO A CERTAIN SECOND ADDENDUM TO SETTLEMENT AGREEMENT
(THE “SECOND ADDENDUM”), PURSUANT TO WHICH THE AUTHORITY’S PAYMENTS IN LIEU OF
TAXES AND OTHER PAYMENTS TO THE BOROUGH WILL BE MODIFIED TO REFLECT THE
DEVELOPMENT OF THE PROJECT.  THE SECOND ADDENDUM REQUIRES THE AUTHORITY TO POST
A $150,000 ESCROW WITH BOROUGH (THE “$150,000 ESCROW”) TO COVER REASONABLE COSTS
INCURRED BY THE BOROUGH IN THE NEGOTIATION OF THE SECOND ADDENDUM, AND
CUSTOMARILY INCURRED IN PERFORMANCE OF THE BOROUGH’S OBLIGATIONS UNDER
PARAGRAPHS 13 AND 14 OF THE SECOND ADDENDUM. DEVELOPER HAS AGREED TO POST THE
$150,000 ESCROW IN SATISFACTION OF AUTHORITY’S OBLIGATION UNDER THE SECOND
ADDENDUM, AS SET FORTH HEREINBELOW.


 


(B)                            DEVELOPER SHALL EITHER (I) DEPOSIT THE $150,000
ESCROW DIRECTLY WITH BOROUGH, OR (II) DEPOSIT THE $150,000 ESCROW WITH THE
AUTHORITY.  IN THE EVENT THE DEVELOPER DEPOSITS THE $150,000 ESCROW DIRECTLY
WITH THE BOROUGH, THE AUTHORITY SHALL NOTIFY THE BOROUGH THAT THE $150,000
ESCROW REQUIRED BY THE SECOND ADDENDUM HAS BEEN DEPOSITED ON THE AUTHORITY’S
BEHALF BY THE DEVELOPER, AND THE AUTHORITY WILL REQUEST THAT BOROUGH DEPOSIT
SAME INTO A SEPARATE ACCOUNT THAT SHALL BE DRAWN DOWN UPON BY BOROUGH PURSUANT
TO THE TERMS OF THE SECOND ADDENDUM.  IN THE EVENT THE DEVELOPER DEPOSITS THE
$150,000 ESCROW WITH THE AUTHORITY, THE AUTHORITY SHALL IMMEDIATELY DEPOSIT SUCH
SUM WITH THE BOROUGH AS THE AUTHORITY’S ESCROW PURSUANT TO THE SECOND ADDENDUM. 
THE $150,000 ESCROW SHALL BE PAID IN TWO INSTALLMENTS WITH ONE-THIRD BEING DUE
ON THE GROUND LEASE EXECUTION DATE AND TWO-THIRDS BEING ON THE DEVELOPMENT
RIGHTS FEE FUNDING DATE.


 


(C)                             ON A MONTHLY BASIS (OR OTHER TIME PERIOD IN
WHICH BOROUGH PROVIDES SAME), THE AUTHORITY SHALL PROVIDE DEVELOPER WITH A
STATEMENT OF COSTS AND EXPENSES PAID FROM THE $150,000 ESCROW.  DEVELOPER HEREBY
ACKNOWLEDGES THAT BECAUSE THE BOROUGH WILL BE DRAWING FROM THE $150,000 ESCROW
PURSUANT TO THE SECOND ADDENDUM, ANY ACCOUNTING OF THE DISBURSEMENTS FROM THE
$150,000 ESCROW WILL BE GENERATED BY THE BOROUGH AND THE AUTHORITY’S OBLIGATIONS
UNDER THE FIRST SENTENCE OF THIS PARAGRAPH SHALL BE LIMITED TO DILIGENTLY
PROCEEDING TO OBTAIN SUCH ACCOUNTING FROM THE BOROUGH AND TRANSMITTING THE SAME
TO THE DEVELOPER.  IN THE EVENT ANY PORTION OF THE $150,000 ESCROW HAS NOT BEEN
DISBURSED TO THE BOROUGH FOR COSTS PERMITTED UNDER PARAGRAPH 15 OF THE SECOND
ADDENDUM PRIOR TO THE COMPLETION OF THE MEADOWLANDS XANADU REDEVELOPMENT, THEN
THE AUTHORITY HEREBY AGREES TO PROMPTLY AND DILIGENTLY PURSUE THE RETURN OF SUCH
BALANCE FROM THE BOROUGH.  IF THE BOROUGH REFUNDS SUCH REMAINDER TO THE
AUTHORITY, THE AUTHORITY SHALL IMMEDIATELY DELIVER THE SAME TO THE DEVELOPER. 
IF THE AUTHORITY FAILS TO DILIGENTLY PROCEED TO RECOVER THE ABOVE-REFERENCED
REMAINDER OF THE $150,000 ESCROW FROM THE BOROUGH, THEN THE DEVELOPER SHALL HAVE
THE RIGHT TO PURSUE RECOVERY OF THE SAME DIRECTLY FROM THE BOROUGH AND IN THE
NAME OF THE AUTHORITY AND THE AUTHORITY AGREES TO DILIGENTLY COOPERATE WITH THE
DEVELOPER IN CONNECTION WITH THE SAME.


 


(D)                            IN THE EVENT THAT THE DEVELOPER DELIVERS NOTICE
TO THE AUTHORITY STATING THAT IT

 

12

--------------------------------------------------------------------------------


 


REASONABLY BELIEVES THAT ANY DISBURSEMENT FROM THE $150,000 ESCROW BY THE
BOROUGH IS EXCESSIVE, IMPROPER, UNREASONABLE OR OTHERWISE NOT PERMITTED, THEN
THE AUTHORITY HEREBY AGREES TO PROMPTLY AND DILIGENTLY PURSUE A PROTEST OR
OTHERWISE CONTEST THE BOROUGH’S RIGHTS TO MAKE THE DISBURSEMENT IN QUESTION.  IN
THE EVENT THE AUTHORITY REASONABLY DISAGREES WITH THE DEVELOPER’S BELIEF THAT
THE BOROUGH’S DISBURSEMENT IS EXCESSIVE, IMPROPER, UNREASONABLE OR OTHERWISE NOT
PERMITTED, DEVELOPER SHALL HAVE THE RIGHT TO PURSUE A PROTEST DIRECTLY WITH THE
BOROUGH AND IN THE NAME OF THE AUTHORITY, AND THE AUTHORITY AGREES TO DILIGENTLY
COOPERATE WITH THE DEVELOPER IN CONNECTION WITH THE SAME.


 


(E)                             NOTWITHSTANDING ANYTHING TO THE CONTRARY SET
FORTH ABOVE, IN THE EVENT THE BOROUGH SHALL REQUIRE REIMBURSEMENT, OR TAKE A
DISBURSEMENT FROM THE $150,000 ESCROW, FOR (I) COSTS INCURRED IN THE NEGOTIATION
OF THE SECOND ADDENDUM, AND/OR (II) COSTS INCURRED IN CONNECTION WITH MATTERS
ADDRESSED IN PARAGRAPHS 6 AND/OR 9 OF THE SECOND ADDENDUM, AND/OR (III) COSTS
INCURRED IN THE PERFORMANCE OF THE BOROUGH’S OBLIGATIONS UNDER PARAGRAPHS 13
AND/OR 14 OF THE SECOND ADDENDUM, WHICH PERFORMANCE WAS REQUESTED BY THE
AUTHORITY RATHER THAN BY DEVELOPER; THEN THE AUTHORITY SHALL PAY THE
CORRESPONDING AMOUNT TO THE DEVELOPER WITHIN 30 DAYS AFTER THE AUTHORITY’S
RECEIPT OF NOTICE OF SUCH REQUIREMENT BY THE BOROUGH OR DRAWN DOWN BY THE
BOROUGH ON THE $150,000 ESCROW.


 


SECTION 9.                       EMERGENCY SERVICES.


 


(A)                             THE PARTIES ACKNOWLEDGE THAT THE SECOND ADDENDUM
REQUIRES THE BOROUGH AND THE AUTHORITY TO DEVELOP A PLAN FOR PROVISION OF
ADEQUATE FIRE, RESCUE AND EMERGENCY MEDICAL SERVICES TO THE PROJECT. 
NOTWITHSTANDING SUCH PROVISION, DEVELOPER AGREES THAT, AT ITS SOLE EXPENSE, IT
SHALL RETAIN A QUALIFIED CONSULTANT, REASONABLY ACCEPTABLE TO AUTHORITY AND
BOROUGH, TO DEVELOP SUCH PLAN, THE COMPONENTS OF WHICH SHALL BE CONSISTENT WITH
INDUSTRY STANDARDS.  DEVELOPER SHALL REQUIRE SUCH CONSULTANT TO CONSULT WITH THE
AUTHORITY AND THE BOROUGH IN THE COURSE OF SUCH PREPARATION.  THE FINAL PLAN TO
BE IMPLEMENTED SHALL BE REASONABLY ACCEPTABLE TO THE AUTHORITY AND BOROUGH, AND
THE SERVICES DESCRIBED THEREIN SHALL BE DEEMED TO BE “ADEQUATE” FOR THE PURPOSES
OF THE SECOND ADDENDUM.


 


(B)                            DEVELOPER ACKNOWLEDGES THAT, PURSUANT TO THE PLAN
DESCRIBED IN SUBPARAGRAPH (A) ABOVE, AUTHORITY MAY PROVIDE FIRE, RESCUE AND
EMERGENCY MEDICAL SERVICES TO THE PROJECT IN COOPERATION WITH THE BOROUGH. 
DEVELOPER AGREES THAT THE AUTHORITY SHALL BE IMMUNE FROM LIABILITY FOR DAMAGES
IN ANY CIVIL ACTION BROUGHT BY DEVELOPER AS A RESULT OF THE AUTHORITY’S ACTS OF
COMMISSION OR OMISSION ARISING OUT OF AND IN THE COURSE OF ITS RENDERING IN GOOD
FAITH ANY SUCH FIRE, RESCUE AND EMERGENCY MEDICAL SERVICES AND, IF MORE
EXPANSIVE, TO THE SAME EXTENT THAT THE BOROUGH IS GRANTED SUCH IMMUNITY AS A
MATTER OF LAW.


 


SECTION 10.                CONSTRUCTION PROCEDURES PRIOR TO DEVELOPMENT RIGHTS
FEE FUNDING DATE.  NOTWITHSTANDING ANYTHING SET FORTH IN THE ORIGINAL
REDEVELOPMENT AGREEMENT TO THE CONTRARY, THE AUTHORITY AND DEVELOPER ACKNOWLEDGE
AND AGREE THAT IN THE EVENT THAT DEVELOPER DESIRES TO PERFORM ANY CONSTRUCTION
ON THE PROJECT SITE PRIOR TO THE DEVELOPMENT RIGHTS FEE FUNDING DATE, THE TERMS
AND CONDITIONS OF THE ACCESS AND INDEMNITY AGREEMENTS SHALL GOVERN AND CONTROL. 
NOTWITHSTANDING ANYTHING SET FORTH IN THE ACCESS AND INDEMNITY AGREEMENTS, THE
ACCESS AND INDEMNITY AGREEMENT SHALL SURVIVE THE GROUND LEASE EXECUTION DATE,
AND SHALL

 

13

--------------------------------------------------------------------------------


 


TERMINATE ON THE DEVELOPMENT RIGHTS FEE FUNDING DATE.


 


SECTION 11.                PROJECT OPERATING AGREEMENT.  THE AUTHORITY AND THE
DEVELOPER ACKNOWLEDGE AND AGREE THAT THE PARKING MANAGEMENT SUMMARY SET FORTH ON
EXHIBIT ”F” ATTACHED HERETO (THE “PARKING MANAGEMENT SUMMARY”) REPRESENTS THE
UNDERSTANDING OF THE PARTIES WITH REGARD TO PARKING AND TRAFFIC MANAGEMENT AT
THE PROJECT SITE FOLLOWING THE DEVELOPMENT RIGHTS FEE FUNDING DATE.  DURING THE
THIRTY (30) DAY PERIOD FOLLOWING THE GROUND LEASE EXECUTION DATE, AUTHORITY AND
DEVELOPER SHALL ENDEAVOR IN GOOD FAITH TO NEGOTIATE AND FINALIZE A DEFINITIVE
PROJECT OPERATING AGREEMENT THAT WILL SUBSTANTIALLY INCORPORATE THE TERMS OF THE
PARKING MANAGEMENT SUMMARY.


 


SECTION 12.                WAIVER.


 


(A)                             DUE DILIGENCE.  DEVELOPER HAS RECEIVED AN
EXECUTED DUE DILIGENCE CERTIFICATION IN THE FORM OF EXHIBIT ”G” ATTACHED
HERETO.  DEVELOPER HAS REVIEWED THE PROVIDED DUE DILIGENCE DOCUMENTS, AS SUCH
TERM IS DEFINED IN THE DUE DILIGENCE CERTIFICATION AND HAS SATISFIED ITSELF AS
TO THE CONTENTS THEREOF.  DEVELOPER HEREBY WAIVES ITS RIGHTS TO RAISE ANY
COMPLEX AGREEMENT OBJECTIONS AND ALL OTHER RIGHTS SET FORTH IN SECTION 6.4 OF
THE ORIGINAL REDEVELOPMENT AGREEMENT.


 


SECTION 13.                TITLE.  SECTION 4.2 (B) IS HEREBY AMENDED TO EXTEND
THE TITLE OBJECTION DATE THROUGH THE DEVELOPMENT RIGHTS FEE FUNDING DATE.


 


SECTION 14.                ERRATA.


 


(A)                             THE WORDS “GROUND RENT INCREASE INDEX” IN THE
LAST SENTENCE OF SCHEDULE 5.2(D) OF THE ORIGINAL REDEVELOPMENT AGREEMENT ARE
DELETED AND REPLACED WITH THE WORDS “CONSUMER PRICE INDEX”.


 


(B)                            THE WORDS “MEADOWLANDS MASTER DEVELOPER LIMITED
PARTNERSHIP” IN SECTION 10.2(A)(II) OF THE ORIGINAL REDEVELOPMENT AGREEMENT ARE
DELETED AND REPLACED WITH THE WORDS:  “MEADOWLANDS MILLS/MACK-CALI LIMITED
PARTNERSHIP”.


 


(C)                             THE DEFINITION OF “FORCE MAJEURE EVENT” IS
AMENDED SO THAT THE PHRASE “(VII) ACTS OR OMISSIONS OF THE OTHER PARTY, EXCEPT
IN CONFORMANCE WITH THIS AGREEMENT” IS DELETED IN ITS ENTIRETY.


 


SECTION 15.                FULL FORCE AND EFFECT.  EXCEPT AS EXPRESSLY MODIFIED
BY THIS FIRST AMENDMENT, ALL OF THE TERMS AND CONDITIONS OF THE ORIGINAL
REDEVELOPMENT AGREEMENT SHALL CONTINUE IN FULL FORCE AND EFFECT, AND ALL PARTIES
HERETO SHALL BE ENTITLED TO THE BENEFITS THEREOF.


 


SECTION 16.                COUNTERPARTS.  THIS FIRST AMENDMENT MAY BE EXECUTED
IN ANY NUMBER OF COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED SHALL BE DEEMED TO
BE AN ORIGINAL, AND

 

14

--------------------------------------------------------------------------------


 


ALL OF WHICH WHEN TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE SAME AGREEMENT.


 


SECTION 17.                GOVERNING LAW.  THIS FIRST AMENDMENT, INCLUDING THE
VALIDITY THEREOF AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER, SHALL
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW
JERSEY.

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this First Amendment as of
the date first written above.

 

 

NEW JERSEY SPORTS AND
EXPOSITION AUTHORITY

MEADOWLANDS MILLS/MACK-CALI
LIMITED PARTNERSHIP

 

 

 

By:

Meadowlands Mills Limited Partnership,

By:

      /s/ George R. Zoffinger

 

 

its Managing General Partner

 

George R. Zoffinger

 

By:

Meadowlands Mills, L.L.C.,

 

President

 

 

its Managing General Partner

 

 

 

By: The Mills Limited Partnership,

 

 

 

its Manager

 

 

 

By: The Mills Corporation,
its General Partner

 

 

 

 

 

 

By:

/s/ James F. Dausch

 

 

 

 

James F. Dausch

 

 

 

President

 

 

 

By:

Mack-Cali Meadowlands Special L.L.C.,

 

 

General Partner

 

 

By:

Mack-Cali Realty, L.P., sole member

 

 

 

By:

Mack-Cali Realty Corporation,

 

 

 

 

general partner

 

 

 

 

 

 

By:

/s/ Mitchell E. Hersh

 

 

 

 

Mitchell E. Hersh

 

 

 

Chief Executive Officer

 

--------------------------------------------------------------------------------